Rescript.
Qase, for damages alleged to have arisen from imprisonment on mesne process on contract — this defendant (the plaintiff in the original action) having made the oath prescribed in R. S., c. 113, §2.
The jury returned a verdict for the plaintiff for $600, which the defendant moves .to set aside for the alleged reasons that it is against the weight of evidence and that the damages awarded are excessive.
The jury must have found either that the defendant did not “have reason to believe,” or did not “believe, that the plaintiff was about to depart and reside beyond the limits of the State” &c. Taking it for granted that the jury believed the defendant’s, testimony as to his actual belief, we do not think the testimony in relation to his “reason to believe” is so preponderant as to warrant us in disturbing the verdict for that reason.
Nor can we say under all the circumstances disclosed by the evidence — the time and manner of arrest and the animus shown by the defendant’s letter — as well as by the evidence of actual injury — that the damages are excessive. Motion overruled.